Citation Nr: 1121711	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to February 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claims.

In an October 2009 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a February 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues on appeal are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.

Issues not on appeal

The October 2009 Board decision also denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for right ulnar neuropathy.  The decision also dismissed the Veteran's claim of entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.  To the Board's knowledge, no appeal was taken.  The Board's decision is final, and those issues will be addressed no further herein.  See 38 C.F.R. 
§ 20.1100 (2010).


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has been subject to a previous remand.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Reasons for remand

In March 2010, the Veteran was afforded a VA examination as to his pending claims, pursuant to the October 2009 Board Remand.   The requested VA examination with medical opinion was subsequently associated with the Veteran's VA claims folder.  As indicated above, a SSOC was issued in February 2011.  The Veteran recently submitted additional evidence in response to the March 2010 VA medical opinion.  Specifically, the Veteran submitted a medical opinion from Dr. F.A.L. who indicated that the Veteran's bilateral upper and lower extremity peripheral neuropathy developed as a result of his in-service herbicide exposure.  The Veteran also submitted new medical evidence from Dr. L.D.K.  In the March 2011 informal hearing presentation, the Veteran's representative explicitly declined to waive local consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).  

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  The Board has considered this additionally received evidence and finds it to be pertinent to the pending claims as both the newly added medical evidence supports the Veteran's contention that his bilateral upper and lower extremity peripheral neuropathy are related to his in-service exposure to Agent Orange.

Thus, a remand for local consideration of the newly added evidence is required.

The Board further observes that the March 2010 VA examiner did not have the opportunity to review the newly submitted medical evidence prior to the promulgation of his medical nexus opinions as to the pending claims.  As such, an addendum opinion to consider the new medical evidence should be obtained.
Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records relevant to his pending claims on appeal.  VBA should take appropriate steps to secure any medical records so identified and associate them with the Veteran's VA claims folder.

2. VBA should refer the VA claims folder to the physician who conducted the March 2010 VA examination; if he/she is unavailable the claims folder should be referred to a physician with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims folder, including previous March 2010 VA examination report and the newly added medical evidence from Dr. F.A.L. and Dr. L.D.K.  The examiner is then requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's currently diagnosed bilateral upper and lower peripheral neuropathy is caused or aggravated by his military service, to include his presumed in-service herbicide exposure.  In rendering the opinion, the VA examiner should specifically discuss the February 2011 letters from Dr. F.A.L. and the February 2004 letter from Dr. L.D.K.  If the VA examiner finds that he/she cannot answer the question posed without examinating the Veteran, such should be accomplished.

3. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


